Citation Nr: 0607669	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  00-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke, as secondary to service-connected hypertension.

2.  Entitlement to service connection for a neurological 
disorder of the hands and feet, as secondary to service-
connected hypertension.

3.  Entitlement to service connection for memory loss, as 
secondary to service-connected hypertension.

4.  Entitlement to service connection for a vascular 
disorder, as secondary to service-connected hypertension.

5.  Entitlement to service connection for a kidney disorder, 
as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for a 
neurological disorder of the hands and feet, and memory loss, 
both claimed as secondary to service-connected hypertension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims for service connection for residuals of 
a stroke, a kidney disorder, and a vascular disorder has been 
obtained or requested by the RO.

2.  The medical evidence does not establish that the veteran 
suffers from any residuals of a stroke.

3.  The veteran's kidney disability is not related to a 
service-connected disability.

4.  The veteran's vascular disorder is related to the 
service-connected hypertension.


CONCLUSIONS OF LAW

1.  Residuals of a stroke are not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).

2.  A kidney disorder is not proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  A vascular disorder is proximately due to or the result 
of service-connected hypertension.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
August 2001 and April 2004 that told him what was necessary 
for his claims to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the Supplemental Statements of the Case (SSOCs), he was 
provided with specific information as to why his claims 
seeking service connection for disabilities secondary to his 
hypertension were being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's August 2001 and April 2004 letters notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  

Finally, with respect to element (4), the Board notes that in 
April 2004 the RO asked the appellant to submit any evidence 
he had that would pertain to his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the August 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, statements from the 
veteran, VA treatment records, private medical records, and 
records from the Social Security Administration.  In 
addition, the veteran was provided several VA examinations.  
The veteran has not indicated that there is any additional 
evidence available to help support his claims for service 
connection.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

The veteran has claimed that his residuals of a stroke, 
neurological disorder of the hands and feet, memory loss, 
vascular disorder, and kidney disorder should be service 
connected as secondary to his service-connected hypertension.  
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  In addition, a disability which is aggravated by 
a service-connected disability shall be service-connected.  
When service connection is established for a secondary 
condition it shall be considered as part of the original 
condition.  38 C.F.R. § 3.310(a) (2005).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  38 C.F.R. 
§ 3.310(a) (2005); Allen v Brown, 7 Vet. App. 439 (1995) (en 
banc).  The issues of entitlement to service connection for a 
neurological disorder of the hands and feet, and memory loss, 
both claimed as secondary to hypertension, are the subjects 
of the remand portion of this decision.

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A.  Residuals of a stroke

The veteran has been granted service-connection for 
hypertension.  According to the veteran he suffered an 
episode in 1962 that involved loss of memory but no 
paralysis.  He stated that this was diagnosed as a stroke and 
that he has had several of these same episodes since then.  
There are no service medical records, private treatment 
records, or VA treatment records that establish the veteran 
suffered a stroke.  A computed tomography (CT) scan of the 
head conducted in March 1996 showed a minimal prominence of 
the prefrontal subdural space in the high frontal area.  The 
ventricles were not dilated.  There was no mass effect.  
There were no abnormal intraventricular, intraparenchymal, or 
extra-axial fluid collections or evidence of acute or recent 
extravasation of blood.  There was calcification in the 
choroid plexus and pineal glands.  

The veteran underwent a VA examination in July 1998.  The 
examiner noted the veteran's history of hypertension, and the 
veteran's reported history of episodes as described above.  
The examiner diagnosed the veteran with essential 
hypertension, well-controlled; a history of spinal stenosis 
post operative since 1992, and glaucoma under control with 
medication.  There is no diagnosis with respect to a stroke.

The veteran was provided a second VA examination in June 
2002.  The examiner noted the veteran's history, but stated 
that there was no medical evidence of a stroke in the past.  
The examiner reviewed the 1996 CT scan and ordered a magnetic 
resonance imaging (MRI).  The doctor stated that these tests 
did not show evidence of a previous stroke and it was noted 
that the veteran's history of stroke made little sense to 
him.

The veteran underwent an MRI of the brain in July 2002.  The 
MRI showed mild bilateral anterior and middle ethmoid sinus 
mucosal thickening.  The left vertebral artery was dominant 
and the basilar artery was tortuous.  Basilar and internal 
carotid signal voids were present.  There was a tiny focus of 
minimal increased signal in the left hemi-pons.  There was 
some scattered periventricular and subcortical white matter 
focal lesions bilaterally in the frontal lobes.  There were 
no cerebral lesions and the ventricles were normal size and 
morphology.  There was mild generalized cortical volume loss.  
There was no intracranial hemorrhage or other intrinsic T1 
shortening and no intra-axial or extra-axial masses or 
contrast enhancing lesions.  The diagnostic impression was 
generalized atrophy and very mild nonspecific foci of 
increased T2/Flair signal in the deep white matter, with no 
evidence of acute cortical infarction or significant regional 
mass effect, nor any contrast enhancing lesions.

The veteran was provided his most recent VA examination in 
October 2004.  The examiner reviewed the medical evidence and 
stated there was no medical documentation that the veteran 
had suffered a stroke.  He noted that it was possible, but 
that he was unable to definitively prove that the veteran had 
a stroke.

Based on the above, the Board finds that entitlement to 
service connection for residuals of a stroke should be denied 
because there is not sufficient medical evidence establishing 
that the veteran currently suffers from any residuals of a 
stroke.  The medical evidence does not establish that the 
veteran has suffered a stroke.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board finds the VA 
examination, the CT scan report, and the MRI report to be 
persuasive.  The VA examination in October 2004, who reviewed 
the entire claims folder, was unable to find any objective 
medical evidence of a stroke.  Nowhere in the claims folder 
is there a diagnosis of a stroke.  Since there is 
insufficient current medical evidence of any residuals of a 
stroke, service connection for this condition is not 
warranted.  38 C.F.R. § 3.310 (2005).  The Board acknowledges 
that the veteran is reporting a history of strokes, however, 
while the veteran is competent to describe symptoms, he is 
not a medical professional, and is not competent to offer 
opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Service connection is not warranted for residuals of 
a stroke as secondary to service-connected hypertension.

B.  Kidney disorder

The VA and private treatment records do not indicate that the 
veteran suffers from any kidney disorder attributable to 
hypertension.  He has been treated for repeated kidney 
stones, but there is no suggestion that these are linked to 
hypertension.

The veteran underwent a VA examination in July 1998.  The 
examiner noted the veteran's history of kidney stones, and 
also noted that the veteran reported a hospitalization in 
1994 where it was determined that his left kidney was 
nonfunctioning.  On examination there was no abnormality of 
the kidneys noted, and no diagnosis of a kidney disability.

The veteran was provided a second VA examination in June 2002 
that did not indicate any diagnosis with respect to the 
kidneys.

The veteran underwent his most recent VA examination in 
October 2004.  The examiner noted the veteran's history of a 
severe episode of urolithiasis in 1992 and that the veteran 
was found to have renal pelvis.  He underwent lithotripsy at 
that time.  The veteran also had at least one episode of a 
urolithiasis associated urinary tract infection which is 
documented by urinalyses showing blood and bacteruria.  The 
examiner found no more recent evidence of urolithiasis.  The 
veteran's serial renal function studies, including creatinine 
and BUN, have been essentially normal with a slightly 
elevated DUN, not unusual for an 80-year old patient.  The 
examiner stated that the veteran's nephrolithiasis (kidney 
stones) did not relate to any finding during his time in 
service and it was not likely related in any way to his 
hypertension.  The examiner noted that there is no evidence 
of renal insufficiency. 

Based on the above, the Board finds that service connection 
for a kidney disorder claimed as secondary to hypertension, 
is not warranted.  The veteran apparently had some indication 
of a non-functioning kidney in 1994, but the most recent VA 
examination found that the veteran's renal function tests 
were essentially normal.  The only kidney disability noted in 
the record is a history of kidney stones.  There is no 
suggestion in the treatment notes that the veteran's kidney 
stones were caused by or aggravated by his hypertension.  The 
VA examiner in October 2004 specifically stated that it was 
not likely that there was a relationship between the 
veteran's kidney stones and his hypertension.  The Board 
acknowledges the veteran's belief that his kidney disorder is 
related to or aggravated by his hypertension, but as a lay 
person, the veteran is not competent to testify to a medical 
diagnosis or etiology.  See, Espiritu, 2 Vet. App. 492 
(1992).  Therefore, secondary service connection for a kidney 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Vascular disorder

The veteran submitted records from Banner Baywood Medical 
Center dated in October 2003.  These records show the veteran 
was found to have concentric hypertrophy of the left 
ventricle with normal left ventricle function with an 
ejection fraction of 63%.  Doppler study revealed mild mitral 
regurgitation and mild to moderate tricuspid regurgitation 
and right ventricular systolic pressure of about 30 to 32 
mmHg.  There was suspicious hypokinesis of the inferior wall 
present, and the final conclusion was possible positive 
stress echo for ischemia involving the inferior wall.

The veteran underwent a VA examination in October 2004.  The 
examiner noted the veteran's history including the Banner 
Baywood Medical Center report from October 2003.  The VA 
examiner stated that based on these findings and an 
examination finding of some shortness of breath with 
exertion, and some chest pain with mild exertion, it is 
reasonable to presume that the veteran has ischemic heart 
disease, which is of fairly stable variety.  The examiner 
stated that it is likely that the veteran's concentric 
ventricular hypertrophy is related to the veteran's 
longstanding hypertension.  The examiner stated, however, 
that coronary artery disease is a multifactorial problem, 
almost universally present in 80-year old men with a history 
of hypertension, but also it is unlikely that the 
hypertension is the predominant or sole cause of the 
veteran's rather stable coronary artery disease.

Based on the above, the Board finds that service connection 
for a vascular disorder, or heart disease, is warranted.  The 
VA examiner has noted that the veteran's concentric 
hypertrophy of the left ventricle is likely related to 
hypertension.  The examiner also stated that coronary artery 
disease is not solely caused by hypertension but is instead a 
multifactorial problem.  There is no doubt, however, that 
hypertension plays a role in the development of coronary 
artery disease or ischemic heart disease.  In addition, it is 
not necessary that hypertension be the sole cause of the 
veteran's heart disease in order for service connection to be 
granted.  The veteran is also entitled to service connection 
if his hypertension aggravated his heart disease.  38 C.F.R. 
§ 3.310(a) (2005); Allen v Brown, 7 Vet. App. 439 (1995) (en 
banc).  The VA examiner found that the veteran's concentric 
hypertrophy of the left ventricle was likely caused by 
hypertension, and that hypertension may have been a cause of 
his coronary artery disease as well, although not the sole 
cause.  Giving the veteran the benefit of the doubt, the 
Board finds that entitlement to service connection for 
coronary artery disease claimed as a vascular disorder is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).





ORDER

Entitlement to service connection for residuals of a stroke 
is denied.

Entitlement to service connection for a kidney disorder is 
denied.

Entitlement to service connection for coronary artery disease 
claimed as a vascular disorder is granted.  (Prior to 
assigning an evaluation and effective date for the award of 
service connection, the RO should ensure that there is 
compliance with VCAA requirements concerning notice to the 
veteran as provided by the Court in the recent case of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506.)


REMAND

The Board's remand in November 2003 instructed the RO to 
schedule examinations to determine if the veteran had a 
neurological disorder of the hands and feet or memory loss 
that was related to hypertension.  Pursuant to the remand, 
the VA examiner stated in 2005 that he reviewed the claims 
folder and the veteran did not have a neurological disability 
of the hands and feet or memory loss.  Therefore, the 
examiner did not provide the requested opinions.  The Board 
finds that this is an inadequate examination in light of the 
evidence in the claims folder to the contrary.  The examiner 
may well determine at the next examination, that the veteran 
does not have a neurological disorder of the hands and feet 
or memory loss, but he or she must at least address the 
evidence in the claims folder that indicates the contrary.  

The veteran has reported numbness in his hands and feet at 
various times including as noted by Dr. Teitel in September 
1996.  The veteran underwent a nerve conduction study in 
March 1996 which indicated strong evidence of severe advanced 
carpal tunnel syndrome involving both hands.  With respect to 
memory loss the VA examiner in June 2002 indicated that the 
veteran had a great deal of difficulty with his memory.  In 
light of this evidence, the Board finds that a remand 


is required for an examination and opinion with respect to 
the diagnosis and etiology of the veteran's neurologic 
disorder of the hands and feet, and memory loss, if any.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should schedule the veteran 
for a neurological examination to 
determine the nature and etiology of 
disorder of the hands and feet, if any.  
The examiner is requested to review the 
entire claims folder and to specifically 
review the private medical records and VA 
treatment records showing complaints of 
numbness, burning, and discomfort of the 
hands and feet, as well as the nerve 
conduction study from March 1996 
indicating a diagnosis of carpal tunnel 
syndrome.  All necessary tests should be 
conducted.  If a neurologic disorder of 
the hands and feet is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's neurologic disorder of the 
hands and feet was caused by or 
aggravated by his hypertension.  A 
complete rationale for any opinion 
offered should be included.  If the 
veteran is not diagnosed with a 
neurologic disorder of the hands and 
feet, the examiner is requested to 
specifically address the previous 
treatment records suggesting a 
disability.

2.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his memory loss if 
any.  The examiner is requested to review 
the entire claims folder and to 
specifically review the report of the 
June 2002 VA examination that indicated 
the veteran had a great deal of 
difficulty with his memory.  All 
necessary tests should be conducted.  If 
memory loss is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's memory loss was caused by or 
aggravated by his hypertension.  A 
complete rationale for any opinion 
offered should be included.  If the 
veteran is not diagnosed with memory 
loss, the examiner is requested to 
specifically address June 2002 VA 
examination report suggesting a 
disability.

3.  Following the above, the RO should 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


